Amended Petition for Writ of Mandamus Denied and Memorandum Opinion
filed January 13, 2022.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-21-00713-CV



                               IN RE A.E., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-27841

                         MEMORANDUM OPINION

      On December 10, 2021, relator A.E. filed an amended petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Janice Berg,
presiding judge of the 247th District Court of Harris County, to set aside her
November 10, 2021 order denying his special appearance.1

       Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s amended petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Christopher and Justices Zimmerer and Wilson.




1
 See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(7) (providing that interlocutory order
granting or denying special appearance may appealed, “except in a suit brought under the Family
Code”).


                                              2